ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
FastVDO LLC                                  )    ASBCA No. 60646
                                             )
Under Contract No. N00014-03-C-0350          )

APPEARANCES FOR THE APPELLANT:                    Daniel J. Strouse, Esq.
                                                  Andrew J. Mohr, Esq.
                                                   Cohen Mohr LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   E. Michael Chiaparas, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Alexander M. Healy, Esq.
                                                   Trial Attorney
                                                   Defense Contract Management Agency
                                                   Boston, MA

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within
90 days of the date of this Order.

      Dated: 17 October 2016
                                                    ;/
                                                   /~? (/_        .
                                                 Lfy;~/,,
                                                 MARK N. STEMP
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60646, Appeal ofFastVDO LLC,
rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2